Opinion
ON REHEARING EN BANC
HODGES, J.
The Virginia Employment Commission appealed from a judgment of the Circuit Court of Albermarle County which reversed the commission’s denial of unemployment compensation to Donna S. Gantt. A panel of this court reversed the trial court and affirmed the commission. Virginia Employment Commission v. Gantt, 7 Va. App. 631, 376 S.E.2d 808 (1989). On petition, Gantt was granted a rehearing en banc.
On rehearing en banc, we reviewed the record, considered the briefs, and heard oral argument. We adopt the panel opinion, id., as the opinion of the court en banc and do hereby reverse the judgment of trial court and remand this cause for proceedings consistent therewith.
Koontz, C.J., Baker, J., Duff, J., Keenan, J., and Moon, J., concurred.
*226Coleman, J., joined by Benton, J., dissent for the reasons expressed in his dissenting opinion from the panel decision.